Per Curiam:

The plaintiff was uninjured before taking the anaesthetic. As soon as she became conscious again she found that she had been burned. She could not burn herself, and there was evidence that the defendant’s assistant did not burn her. Nobody else except the defendant had an opportunity to do so. The defendant admitted on separate occasions that he inflicted the wound, and the circumstances all indicated that he must have done so. Therefore the plaintiff’s evidence establishes a prima facie case. Whether the prima facie case was overcome by the evidence upon which the defendant relies was a matter for the jury to determine.
The judgment is affirmed.